EXECUTION COPY
PRIVATE AND CONFIDENTIAL

CONFIDENTIAL SETTLEMENT MATERIALS — SUBJECT TO
DELAWARE UNIFORM RULE OF EVIDENCE 408 — NOT TO BE USED OR
DISCLOSED FOR ANY PURPOSE OTHER THAN SETTLEMENT

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement and Mutual Release (this ‘‘Agreement’’) is entered
into as of November 21, 2005, by and among Sprint Nextel Corporation, a Kansas
corporation, Nextel Communications, Inc., a Delaware corporation, Sprint
Spectrum L.P., a Delaware limited partnership, SprintCom, Inc., a Kansas
corporation, and Sprint Communications Company L.P., a Delaware limited
partnership (collectively, the ‘‘Sprint Parties’’), Alamosa Holdings, Inc., a
Delaware corporation, Alamosa Wisconsin Limited Partnership, a Wisconsin limited
partnership, Texas Telecommunications, L.P., a Texas limited partnership,
Alamosa Missouri, LLC, a Missouri limited liability company, Washington Oregon
Wireless, LLC, an Oregon limited liability company, Southwest PCS, L.P., an
Oklahoma limited partnership and AirGate PCS, Inc., a Delaware corporation
(‘‘AirGate’’ and collectively, the ‘‘Alamosa Parties’’ and together with the
Scotland Parties, the ‘‘Parties’’).

Whereas, on August 8, 2005, AirGate initiated a lawsuit against the Sprint
Parties asserting, among other things, breach of contract and seeking numerous
remedies, which is currently pending in the Delaware Court of Chancery (the
‘‘Chancery Court’’) and is styled AirGate PCS, Inc. v. Sprint Corporation,
Sprint Spectrum L.P., Sprint Communications Company L.P., SprintCom, Inc., S-N
Merger Corp, and Nextel Communications, Inc., C.A. No. 1548-N (the
‘‘Litigation’’);

Whereas, on the terms and subject to the conditions contained herein, the
Parties wish to compromise and settle the claims in the Litigation;

Now, therefore, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, hereby agree as follows:

1. Agreement and Plan of Merger. The Parties are executing and delivering this
Agreement contemporaneously with the execution and delivery by certain Alamosa
Parties and certain Sprint Parties of an Agreement and Plan of Merger (the
‘‘Merger Agreement’’) in the form attached as Exhibit A to this Agreement.

2. Effectiveness of Provisions. This Section 2 and Sections 1, 4, 5, 6, 7, 8, 9,
10 and 11 of this Agreement shall be effective from and after the date of this
Agreement (the ‘‘Signing Date’’); provided that Sections 5, 6 (other than the
last sentence thereof), 7, 8 and 9 of this Agreement shall terminate if the
Merger Agreement is terminated for any reason. The remainder of this Agreement,
including but not limited to the releases provided for in this Agreement, will
become effective at the time (the ‘‘Effectiveness Time’’) of the consummation of
the Merger.

3. General Releases.

(a) Sprint Release of the Alamosa Parties. As of the Effectiveness Time, except
for any claims under this Agreement, the Merger Agreement and the agreements and
transactions contemplated hereby and thereby, each of the Sprint Parties
releases and forever discharges the Alamosa Parties and their respective
officers, directors, shareholders, partners, members, subsidiaries, employees,
agents, attorneys and representatives (the "Sprint Released Parties’’) from all
liabilities, claims, attorneys’ fees, damages, injuries, causes of action, and
losses of any kind (including any claims for equitable or injunctive relief)
that any of the Sprint Parties ever had, now has, may assert or may in the
future claim to have against any of the Sprint Released Parties by reason of any
act, failure to act, occurrence or event occurring or existing on or before the
Effectiveness Time, including but not limited to all claims that were or could
have been asserted in the Litigation (‘‘Sprint’s Claims’’ and together with
Alamosa’s Claims, the ‘‘Released Claims’’).

(b) Alamosa Release of the Sprint Parties. As of the Effectiveness Time, except
for any claims under this Agreement, the Merger Agreement and the agreements and
transactions contemplated hereby

1


--------------------------------------------------------------------------------


and thereby, each of the Alamosa Parties releases and forever discharges the
Sprint Parties and their respective officers, directors, shareholders, partners,
members, subsidiaries, employees, agents, attorneys and representatives (the
"Alamosa Released Parties’’) from all liabilities, claims, attorneys’ fees,
damages, injuries, causes of action, and losses of any kind (including any
claims for equitable or injunctive relief) that any of the Alamosa Parties ever
had, now has, may assert or may in the future claim to have against any of the
Alamosa Released Parties by reason of any act, failure to act, occurrence or
event occurring or existing on or before the Effectiveness Time, including but
not limited to all claims that were or could have been asserted in the
Litigation (‘‘Alamosa’s Claims’’ and together with Sprint’s Claims, the
‘‘Released Claims’’).

(c) Complete Release. Effective as of the Effectiveness Time, this Agreement
constitutes the complete compromise, settlement, accord and satisfaction of all
of the Released Claims.

(d) No Release by Alamosa Parties of Alamosa Directors, Officers, Etc.
Notwithstanding anything in this Agreement to the contrary, nothing in this
Section 3 shall be construed to be a release by the Alamosa Parties of any of
their respective officers, directors, shareholders (other than the Sprint
Parties), partners, members, subsidiaries, employees, agents, attorneys or
representatives.

(e) Dismissal of Litigation. At the Effectiveness Time, the Parties will execute
and deliver, all to the other Parties, and will file with the Chancery Court,
such documents as may be necessary or desirable to effect the dismissal with
prejudice of the Litigation.

4. Expenses. The Parties will pay their own expenses and attorney’s fees
incurred in connection with the Litigation and with the negotiation and
execution of this Agreement.

5. Performance of Agreements. Between the Signing Date and the Effectiveness
Time, the Alamosa Parties and the Sprint Parties each agree to continue to
perform all obligations under the various commercial agreements in effect
between one or more of the Alamosa Parties and one or more of the Sprint
Parties. Notwithstanding the foregoing, the Parties agree that this Section 5
shall not constitute the basis for any claim by any of the Alamosa Parties for
any breach by any of the Sprint Parties of Section 2.3 of the Sprint PCS
Management Agreements (as defined in the Merger Agreement) (any such breach, an
‘‘Exclusivity Breach’’).

6. Stay of Litigation. No later than November 22, 2005, the Parties will submit
jointly to the Chancery Court a motion to ‘‘stay’’ the Litigation, and cooperate
to cause the Chancery Court to issue an order granting the stay, substantially
in the form attached as Exhibit B to this Agreement. So long as this Section 6
remains in effect, at least ten days prior to the expiration of any ‘‘stay’’ of
the Litigation, the Parties will file jointly with the Chancery Court motions or
stipulations to extend the stay of the litigation for consecutive 90-day
periods, and shall cooperate to cause the Chancery Court to issue orders
granting such extensions. So long as this Section 6 remains in effect, none of
the Parties shall seek to modify or withdraw the stay or take any other action
inconsistent with the continuation of such stay during the term of this Section
6. If the Merger Agreement terminates for any reason, the Sprint Parties agree
to waive the applicability of Section 17.14 (other than with respect to punitive
damages) of the Sprint PCS Management Agreements (as defined in the Merger
Agreement) to any damages suffered by the Alamosa Parties during the period from
the Signing Date through the date of the termination of the Merger Agreement as
a result of any actions by any of the Sprint Parties during such period that
constitute an Exclusivity Breach.

7. Covenant Not To Sue or To Assist Third Parties.

(a) Covenant by Alamosa Parties. From and after the Signing Date, so long as
this Section 7 remains in effect, except for any claims under this Agreement,
the Merger Agreement and the agreements and transactions contemplated hereby and
thereby, no Alamosa Party will (i) commence or in any manner seek relief against
any Alamosa Released Party through any suit or proceeding, (ii) become a party
to any suit or proceeding arising from or in connection with an attempt by or on
behalf of any third party to enforce or collect an amount based on any Released
Claim (including, without limitation, any claim that will become a Released
Claim as of the Effectiveness Time), or (iii) assist in any manner any other
Sprint PCS Affiliate in connection with any threatened or existing litigation
such party may have against any Sprint Party; provided however that an Alamosa
Party may honor a subpoena if one is issued by a court of competent
jurisdiction. In addition, no Alamosa Party will assist the efforts of any third
party

2


--------------------------------------------------------------------------------


attempting to enforce or collect an amount based on a Released Claim (including,
without limitation, any claim that will become a Released Claim as of the
Effectiveness Time), unless required to do so by a court of competent
jurisdiction.

(b) Covenant by Sprint Parties. From and after the Signing Date, so long as this
Section 7 remains in effect, except for any claims under this Agreement, the
Merger Agreement and the agreements and transactions contemplated hereby and
thereby, no Sprint Party will (i) commence or in any manner seek relief against
any Sprint Released Party through any suit or proceeding, or (ii) become a party
to any suit or proceeding arising from or in connection with an attempt by or on
behalf of any third party to enforce or collect an amount based on any Released
Claim (including, without limitation, any claim that will become a Released
Claim as of the Effectiveness Time). In addition, no Sprint Party will assist
the efforts of any third party attempting to enforce or collect an amount based
on a Released Claim (including, without limitation, any claim that will become a
Released Claim as of the Effectiveness Time), unless required to do so by a
court of competent jurisdiction.

8. Contract. The Parties understand that the terms in this Agreement are binding
contractual commitments and not mere recitals, and that the Parties are not
relying upon any statement or representation made by any Party released, any
such Party’s agents or attorneys, or any other person, concerning the nature,
extent or duration of any injuries or damages, or concerning any other thing or
matter, but are relying solely and exclusively upon their own knowledge, belief
and judgment.

9. Additional Facts. The Parties are aware that they may after the date of this
Agreement discover claims or facts in addition to or different from those they
now know or believe to be true with respect to Released Claims. Nevertheless, it
is the intention of the Parties as of the Effectiveness Time to fully, finally
and forever settle and release all Released Claims, including existing claims
for damages and losses that are presently unknown or unanticipated. In
furtherance of this intention, upon the Effectiveness Time, the releases given
in this Agreement are and will remain in effect as full and complete mutual
releases of Released Claims, notwithstanding the discovery or existence of any
additional or different facts relative to them. Each Party assumes the risk of
any mistake in executing this Agreement and furnishing the releases set forth in
this Agreement. Without limiting the generality of the preceding sentences in
this Section 9, each Party waives and relinquishes, to the extent permitted by
law, any right or benefit that such Party has or might have under any provision
of statutory or non-statutory law that might provide that a release does not
extend to claims that a person does not know or suspect to exist at the time of
execution of the release that, if known, would or might have materially affected
the decision to give the release.

10. Waivers. No waiver by a Party of any breach of or default under this
Agreement will be deemed to be a waiver of any other breach or default of any
kind or nature of this Agreement. No acceptance of payment or performance by a
Party after any such breach or default will be deemed to be a waiver of any
breach or default of this Agreement, whether or not such Party knows of such
breach or default at the time it accepts such payment or performance. No failure
or delay on the part of a Party to exercise any right it might have will prevent
the exercise of that right by that Party at any time the other Party continues
to be in default, and no such failure or delay will operate as a waiver of any
default.

11. Other Provisions.

(a) Governing Law. All issues and questions concerning the construction,
validity, enforcement and interpretation of this Agreement will be governed by
and construed under Delaware law, without giving effect to any choice of law or
conflict of law rules or provisions (whether of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than Delaware.

(b) Jurisdiction. Each Party irrevocably and unconditionally submits to the
exclusive jurisdiction of the Court of Chancery or such other appropriate trial
court in the State of Delaware, and any appellate court from such court, in any
suit, action or proceeding arising out of or relating to this Agreement.

(c) Entire Agreement; Binding Effect. This Agreement constitutes the entire
agreement between the Parties with respect to the subject matter it covers and
supersedes all prior agreements, negotiations, representations and discussions
between the Parties with respect to the subject matter it covers. This Agreement
will be binding on and inure to the benefit of the Parties and their respective
successors and assigns.

(d) Construction. The Parties participated in the negotiation and drafting of
this Agreement. If any ambiguity or question of intent or interpretation arises,
the Parties intend that (i) this Agreement be

3


--------------------------------------------------------------------------------


construed as if they had drafted it together, and (ii) no presumption or burden
of proof arises favoring or disfavoring any Party by virtue of its role in
drafting any provision of this Agreement. All pronouns and any variations of
pronouns used in this Agreement refer to the masculine, feminine or neuter,
singular or plural as the identity of the person or persons require.

(e) Severability. If any term or provision of this Agreement is illegal, invalid
or unenforceable for any reason whatsoever, that term or provision will be
enforced to the maximum extent permissible so as to effect the intent of the
Parties, and such illegality, invalidity or unenforceability will not affect the
validity, legality or enforceability of the remainder of this Agreement.

(f) Amendment. Any amendment to this Agreement must be in a written document
signed by the Parties and must state the intent of the Parties to amend this
Agreement.

(g) No Admission of Liability. It is expressly understood and agreed that this
Agreement is a compromise of disputed claims and that execution of, making of
payments under, and performing of obligations under this Agreement are not to be
construed as an admission of liability on the part of any Party.

(h) Counterparts. This Agreement may be signed in counterpart or duplicate copy
and by facsimile signature, and any signed counterpart, duplicate or facsimile
copy is the equivalent to a signed original for all purposes.

(i) For Settlement Purposes. If the Effectiveness Time does not occur, the
Parties agree that Delaware Uniform Rule of Evidence 408 will apply to this
Agreement and none of this Agreement or any negotiations of the terms of this
Agreement will be admissible for any purpose in the Litigation.

(j) Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION, SUIT OR PROCEEDING ARISING OUT OF THIS AGREEMENT, AND WHETHER MADE BY
CLAIM, COUNTER CLAIM, THIRD PARTY CLAIM OR OTHERWISE.

(k) Confidentiality. The Parties agree that neither of them will disclose the
contents of this Agreement, the details or terms of this settlement, or the fact
of this settlement or any matters pertaining to this settlement unless such
disclosure is (i) lawfully required by any governmental agency; (ii) otherwise
required to be disclosed by law; or (iii) necessary in any legal proceeding in
order to enforce any provisions of this Agreement. The Parties agree that they
will notify each other in writing within five (5) calendar days of the receipt
of any subpoena, court order, or administrative order requiring disclosure of
information subject to this non-disclosure provision.

(l) Due Authorization. The Parties hereby represent and warrant that the
individuals signing this Agreement on their behalf are duly authorized and fully
competent to do so.

(m) Assignment, Predecessors, Successors, and Assigns. This Agreement shall be
binding upon and shall inure to the benefit of the Parties hereto and their
legal representatives, predecessors, successors, and assigns.

(n) Assignment. The Parties hereby warrant and represent that they have not
assigned or in any way transferred or conveyed all or any portion of the claims
covered by this Agreement, and to their knowledge, no other person or entity has
a right to any claim that purports to be settled by this Agreement. The Parties
acknowledge and agree that this warranty and representation is an essential and
material term of this Agreement, without which they would not have entered into
it. The Parties each agree to defend and to hold each other harmless against the
claims of any other person or entity asserting a claim or right that purports to
be settled by the Agreement.

[Remainder of page intentionally left blank.]

4


--------------------------------------------------------------------------------


EACH PARTY HAS COMPLETELY READ THE TERMS OF THIS AGREEMENT, FULLY UNDERSTANDS
THEM AND VOLUNTARILY ACCEPTS THEM FOR THE PURPOSE OF MAKING FULL AND FINAL
COMPROMISE, ADJUSTMENT AND SETTLEMENT OF ALL CLAIMS, DISPUTED OR OTHERWISE, IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.

[spacer.gif] [spacer.gif]   SPRINT NEXTEL CORPORATION

[spacer.gif] By:  /s/ Paul Saleh
        Name: Paul Saleh
        Title: CFO

[spacer.gif] [spacer.gif]   NEXTEL COMMUNICATIONS, INC.

[spacer.gif] By:  /s/ Paul Saleh
        Name: Paul Saleh
        Title: President & CFO

[spacer.gif] SPRINT SPECTRUM L.P.

[spacer.gif] By:  Gary E. Charde
        Name: Gary E. Charde
        Title: Vice President

[spacer.gif] SPRINTCOM, INC.

[spacer.gif] By:  /s/ Steven M Nielsen
        Name: Steven M. Nielsen
        Title: Senior Vice President

[spacer.gif] SPRINT COMMUNICATIONS COMPANY L.P.

[spacer.gif] By:  /s/ Gary E. Charde
        Name: Gary E. Charde
        Title:Vice President

[spacer.gif] [spacer.gif]   ALAMOSA HOLDINGS, INC.

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Chief Executive Officer

[spacer.gif] [spacer.gif]   ALAMOSA WISCONSIN LIMITED PARTNERSHIP

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Manager

[spacer.gif] [spacer.gif]   TEXAS TELECOMMUNICATIONS, L.P.

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Manager

[spacer.gif] [spacer.gif]   ALAMOSA MISSOURI, LLC

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Manager

[spacer.gif] [spacer.gif]   WASHINGTON OREGON WIRELESS, LLC

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title:Manager

[spacer.gif] [spacer.gif]   SOUTHWEST PCS, L.P.

5


--------------------------------------------------------------------------------


[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Manager

[spacer.gif] [spacer.gif]   AIRGATE PCS, INC.

[spacer.gif] By:  /s/ David Sharbutt
        Name: David Sharbutt
        Title: Manager

6


--------------------------------------------------------------------------------
